Citation Nr: 0731784	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cystic fibrosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1969 to 
November 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of this appeal, 
the veteran's claims file was transferred to the Wichita, 
Kansas RO.

The Board denied the claim on appeal by an October 2005 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a July 2006 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.

A letter was sent to the veteran and his representative on 
September 27, 2006 in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
A letter was received from the veteran's representative in 
October 2006, enclosing a 90-day letter response form noting 
that the veteran had no additional evidence to submit.  

A Veterans Health Administration (VHA) opinion was obtained 
by the Board in June 2007.  The veteran was provided a copy 
of the opinion in June 2007 and given 60 days from the date 
of the letter to submit any additional evidence or argument.  
No response was provided.


FINDING OF FACT

The competent evidence of record demonstrates that cystic 
fibrosis pre-existed service and was not aggravated thereby.


CONCLUSION OF LAW

Cystic fibrosis was not aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for cystic fibrosis, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a March 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for cystic fibrosis.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, VA medical treatment records, VA 
medical opinions, and identified private medical records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

The veteran claims that his cystic fibrosis was aggravated by 
active service.  In this regard, every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 C.F.R. § 
3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner 
v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131. 

In this case, the veteran's service entrance examination was 
negative for cystic fibrosis and noted normal lungs and 
chest.  Accordingly, the veteran is presumed sound upon entry 
unless there is clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  

The Board finds that clear and unmistakable evidence 
demonstrates that the veteran's cystic fibrosis pre-existed 
service.  In an October 1968 letter, the veteran's private 
physician diagnosed chronic pansinusitis since 1965 with 
several episodes of hemoptysis, the last in June 1968.  In an 
April 1969 service entrance report of medical history, the 
veteran reported chronic or frequent colds, shortness of 
breath, pain or pressure in the chest, and a chronic cough.  
An examiner notated on the report that the veteran reported 
hemoptysis, shortness of breath, and chronic pneumonitis.  
The veteran entered active duty in May 1969.  In an October 
1970 service record, the veteran reported 5 to 30 episodes of 
hemoptysis per year since 1964.  Upon a review of the claims 
file, a June 2007 VA examiner opined that the pre-service and 
service records showed that the veteran's cystic fibrosis had 
its onset prior to service.  Moreover, the examiner noted 
that cystic fibrosis is a congenital or inherited disorder.  
Accordingly, there is clear and unmistakable evidence that 
the veteran's cystic fibrosis pre-existed service.  

As stated above, rebutting the presumption of soundness is a 
two-part analysis.  The veteran's cystic fibrosis having been 
shown by clear and unmistakable evidence to pre-exist 
service, consideration must be given to whether clear and 
unmistakable evidence shows that the veteran's pre-existing 
cystic fibrosis was not aggravated during service.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

As noted above, pre-service medical records showed sinusitis 
and hemoptysis since at least 1965.  The veteran's service 
entrance examination showed chronic cough, shortness of 
breath, frequent colds, chest pain and pressure, and 
hemoptysis.  In June and August 1969 service records, the 
veteran reported a chronic cough and rhinitis.  The diagnoses 
included chronic sinusitis, bronchitis, and deviated nasal 
septum.  In an August 30, 1969, emergency treatment report, 
the veteran complained of constant productive cough, chronic 
rhinosinusitis, and bronchitis.  Upon physical examination, 
the lungs were clear.  The impression was chronic sinusitis 
and bronchitis by history.  In September 1969 service 
records, the veteran reported allergic rhinitis of 5 years, 
chronic sinusitis, nasal allergies, spitting up blood, and a 
5 year history of coughing spells.  The diagnoses were nasal 
allergies, chronic sinusitis, nasal polyps, and a chronic 
right maxillary sinus infection.  

An October 13, 1969 paranasal x-ray impression was severe 
pansinusitis, retention cysts of the left maxillary sinus, 
and obstructive disease of the right maxillary sinus.  An 
October 14, 1969 service record noted the veteran, a non-
smoker, had a chronic productive cough for 5-6 years, 25-30 
episodes of hemoptysis per year , most recently two weeks 
prior, nasal polyps, purulent sinusitis, right sided 
headaches, and bronchitis and sinusitis.  Upon physical 
examination, the nasal membranes were unremarkable.  A chest 
examination revealed scattered inspiratory rales that were 
mild and transient and changed with coughing.  The impression 
was minimally allergic symptoms, with chronic upper and lower 
respiratory infections.  An October 15, 1969 record indicated 
chronic sinusitis and bronchitis.  In an October 21, 1969 
record, the veteran reported a long history of chronic 
sinusitis and bronchitis.  Examination revealed productive 
cough and significant bronchospasm.  The veteran had chronic 
right sided symptoms and nasal stuffiness, dyspnea on 
exertion, negative allergy testing, and a normal chest 
examination.  The impression was sinus bronchial and 
bronchitis.

In a November 1969 pulmonary note, the studies did not 
indicate any significant lung disease.  Other November and 
December 1969 service records indicated no significant lung 
disease and diagnosed pansinusitis.  In December 1969, the 
veteran was admitted for a right Caldwell-Luc maxillary 
antrostomy and trephination of the right frontal sinus.  The 
veteran reported chronic productive cough for 5 or 6 years, 
chronic pansinusitis, episodes of hemoptysis, and removal of 
nasal polyps.  A chest x-ray was negative.  A January 1970 
paranasal sinus x-ray indicated chronic sinusitis.  A June 
1970 service record noted productive cough with sputum.  A 
chest x-ray impression was possible infiltrate in apices and 
active disease could not be ruled out.  In July 1970 service 
records, the veteran reported productive cough for about 7 
years that brought up greenish-yellow bloody sputum.  
Examination revealed nasal mucosa within normal limits and 
hemoptysis of undetermined etiology.  In August 1970 service 
records, the veteran complained of chronic pansinusitis, 
hemoptysis 25 times in 1969, no allergies, and prior removal 
of nasal polyps.  A chest x-ray was within normal limits and 
a sinus x-ray was cloudy.  The diagnosis was chronic 
sinusitis.  A September 1970 record assessed hemoptysis.  

An October 5, 1970 Medical Board report diagnosed hemoptysis 
of undetermined etiology.  The report noted that in August 
1970, the veteran complained of hemoptysis since 1964 with 
episodes 5 to 30 times per year.  The veteran stated that he 
had received treatment by his family doctor prior to entering 
military service for allergies and sinusitis and had 
undergone sinus surgery in 1969.  Lungs and chest 
examinations were essentially normal.  The final diagnoses 
were hemoptysis by history, chronic bronchitis, and allergic 
rhinosinusitis, pre-existing and not aggravated by service.  
On November 9, 1970, the veteran was found unfit for further 
service by reason of hemoptysis, of undetermined etiology, 
neither incurred in nor aggravated by active service.  

Subsequent to service discharge, a January 1971 VA 
examination diagnosed allergic rhinitis.  Private medical 
records from 1983 through 1994 diagnosed paranasal sinus 
disease, nasal obstruction, and sinusitis.  There were two 
normal chest studies and 1 chest study that suggested 
pneumonitis and residuals of bronchitis.  The veteran 
underwent nasal reconstruction.  Private records from 1995 
through 1997 indicated mild deviated nasal septum, sinusitis, 
fibromyositis, and bronchitis.  Chest studies showed no acute 
infiltrate or pneumothorax and were within normal limits.  A 
November 1998 private record noted a recessive gene for 
cystic fibrosis with secondary bronchitis and bronchiectasis.  
A January 1999 private record diagnosed bronchitis.  

In a January 2003 private medical record, it was noted that 
the veteran was seen for initial evaluation of recently 
diagnosed cystic fibrosis, on the basis of abnormal sweat 
test after presenting with recurrent pneumonia, pseudomaonas, 
and bronchiectasis.  There was a lifelong history of 
recurrent respiratory illnesses and chronic cough.  The 
current manifestations included mild productive for sputum 
daily cough, remote history of hemoptysis, poor energy level, 
marginal exercise capacity, and dyspnea and fatigue with 
physical work.  It was also noted the veteran had a lifelong 
history of intermittent cramping abdominal pain, but that 
over the last several years, the symptoms had worsened.  The 
assessment was cystic fibrosis, newly diagnosed, with 
moderate lung disease.  

In June 2007, upon review of the claims file, a VA examiner 
determined that the veteran's cystic fibrosis was a 
congenital or inherited disorder.  The pre-existing cystic 
fibrosis followed a course of natural progression during 
active duty.  The examiner noted that the records indicated 
that the symptoms persisted, but he had the same symptoms 
prior to service and there was no evidence of a permanent 
increase in the severity of this disease.  

The Board finds that there is clear and unmistakable evidence 
that the veteran's pre-existing cystic fibrosis was not 
aggravated by service.  The June 2007 VA examiner, upon a 
review of the claims file, opined that the cystic fibrosis 
followed a course of natural progression and that there was 
no evidence of a permanent increase in the severity of the 
disease.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  In 
addition, although there was evidence of continuity of 
symptoms after service discharge, the symptoms, as 
contemporaneously reported by the veteran, remained roughly 
the same before, during, and after service:  sinusitis, 
chronic cough, recurrent hemoptysis, and respiratory issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms).  Moreover, the evidence of record shows no 
episodes of hemoptysis post-service discharge.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991) (holding that a flare-
up of a preexisting disability does not support a presumption 
of aggravation without medical evidence of an increase in the 
severity of the disability).  Accordingly, clear and 
unmistakable evidence demonstrates that the veteran's pre-
existing cystic fibrosis was not aggravated by active 
service.  

Because clear and unmistakable evidence shows both that 
cystic fibrosis preexisted service and was not aggravated in 
service, the presumption of soundness is rebutted.  
Accordingly, service connection for cystic fibrosis is not 
warranted.  Wagner, 370 F.3d at 1096.


ORDER

Service connection for cystic fibrosis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


